    Case 4:18-cv-00080-ALM-KPJ Document 48 Filed 03/25/21 Page 1 of 1 PageID #: 463




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

       R A GUTHRIE COMPANY, INC.,                    §
                                                     §
               Plaintiff,                            §
                                                     §
       v.                                            §   Civil Action No. 4:18-cv-080-ALM-KPJ
                                                     §
       SUKHMINDER BOPARAI and                        §
       PATCH MAGIC, LLC,                             §
                                                     §
               Defendants.                           §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On March 1, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

     (the “Report”) (Dkt. #42) that Plaintiff R A Guthrie Company, Inc.’s Motion for Entry of Default

     Judgment (the “Motion”) (Dkt. #26) be granted in part and denied in part.

            Having received the Report of the United States Magistrate Judge, and no timely objections

     being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

     are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

.           Accordingly, Plaintiff R A Guthrie Company, Inc.’s Motion for Entry of Default Judgment

     (the “Motion”) (Dkt. #26) is hereby GRANTED IN PART and DENIED IN PART. The Court

     will enter Final Default Judgment under separate cover.

            IT IS SO ORDERED.

            SIGNED this 25th day of March, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
